DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. CN 107247077 A (hereinafter referred to as Wang) in view of DeLuca et al.US 2012/0056135 A1 (hereinafter referred to as DeLuca)

Regarding claim 1, Wang teaches a method for calculating the liquid-solid interface morphology during ingot growth (clm. 1-3) par. [0005]-[0011], [0061]) comprising:
 	Step S1: providing a wafer (silicon ingot, par. [0011]), wherein the wafer comprises a dopant (par. [0036]),
5Step S2: selecting plural sampling locations on the wafer and detecting electrical resistivity at the plural sampling locations, 
Step S3:and height differences between the sampling locations based on the detected electrical resistivity (by using the four-probe or other accurate measurement of the resistivity of the instrument and equipment for accurate measurement of the specific resistivity of each small square four surface and the height of the center line of the place, par. [0041]-[0048], data matrix of height locations of specific resistivity in each square ingot, par. [0051]-[0055]), 
Step S4: illustrating the morphology of the liquid-solid interface based on the 10calculated height differences (par. [0061], [0064]),  

Wang does not explicitly teach wherein the plural sampling locations arrange on the wafer surface radially; calculating height differences between the sampling locations based on the detected electrical resistivity.
However DeLuca teaches wherein the plural sampling locations arrange on the wafer surface radially (fig. 15, radial resistivity, par. [0061]); calculating height differences between the sampling locations based on the detected electrical resistivity (fig. 16, 18-19, figures teaches the resistivity corresponding to length, par. [0047]-[0048] [0061] [0063]).

The combination of Wang and DeLuca serve as evidence of the level of ordinary skill in the art before the effective filing date of the claimed invention. Note that the prior art includes each element substantially as claimed (based principle of doping concentration on solid-liquid interface, and resistivity to dopant concentration), and that in combination, each element performs the same function as it does separately, and that a person of ordinary skill in the art would have recognized the combination as a predictable result. It would have been obvious to one of ordinary skill in the art at the time of the invention directed to the use of a doping model to calculate the amount of dopant needed to achieve uniform resistivity in a CCZ crystal ingot, the results of the analysis gives the resistivity of the crystal sample along the axial length, taught in DeLuca in the method of Wang. The motivation would be provides a process that is useful for fabricating crystalline silicon of photovoltaic quality.

Regarding claim 3, Wang and DeLuca teaches the method of claim 1, wherein the Step S3 comprises: Wang teaches calculating doping concentrations at the sampling locations based on the detected electrical resistivity (par. [0011], [0061])
DeLuca teaches  15calculating height differences between the sampling locations based on the doping concentrations(fig. 16, 18-19, figures teaches the resistivity corresponding to length, par. [0047]-[0048] [0061] [0063]).  
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 8, Wang and DeLuca teaches the method of claim 1, Wang teaches wherein the dopant comprises boron, phosphorus or 20arsenic (boron, par. [0036]).  

Allowable Subject Matter
Claims 4-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to how the references being used in the current rejection, since Wang and DeLuca are applied in a new combination of references. The deficiencies of Wang in regards to ” wherein the plural sampling locations arrange on the wafer surface radially; calculating height differences between the sampling locations” are now met by the new reference (DeLuca). 
“[0061] In FIG. 15, the radial resistivity of a crystal ingot (sample 1)…FIG. 16 shows the resistivity of the crystal sample 1 along the axial length of sample 1”. Applicant argues “… present application does NOT destroy the ingot in the sampling step…”. 
USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., present application does NOT destroy the ingot in the sampling step) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2858                                                                                                                                                                                                        

/LEE E RODAK/Primary Examiner, Art Unit 2858